Exhibit 10.80
INTERNATIONAL TRANSMISSION COMPANY
MANAGEMENT SUPPLEMENTAL BENEFIT PLAN
     The International Transmission Company Management Supplemental Benefit Plan
(the “Plan”), established by International Transmission Company effective
May 10, 2005, is hereby restated in its entirety and sponsored, effective as of
December 1, 2008, by ITC Holdings Corp. (“ITC”) as the successor to
International Transmission Company.
     1. Purpose.
     The Plan is designed to supplement the pension benefits of Joseph L. Welch
(“Executive”), the president and chief executive officer of ITC Holdings Corp.
and ITC.
     2. Definitions. Unless otherwise defined herein, all defined terms shall
have the same meaning as provided under the ITC Retirement Plan.
          a. Actuarial Equivalent. “Actuarial Equivalent” means an amount
calculated as specified under Section 7, Step 2, below using the applicable
mortality and interest rate specified in the ITC Retirement Plan from time to
time.
          b. Average Final Compensation. “Average Final Compensation” is equal
to one-fifth of Executive’s Compensation during the 260 weeks of Service that
results in the highest average of Executive’s Compensation.
          c. Board. The Board of Directors of the Company.
          d. Company. Where the context requires in respect of the liability for
the payment of any benefit to the Executive or his beneficiary, the term
“Company” shall mean ITC or such other affiliate of ITC employing or who
employed Executive. All corporate officers and other administrative personnel
referred to herein refer to officers and administrative personnel of ITC.
          e. Company Service. Executive’s years of service with the Company.
Company Service is calculated to the nearest whole month. As of the effective
date of this restated Plan, Executive has 5 years and 9 months of Company
Service.
          f. DTE Service. All years of service with The Detroit Edison Company
(“DTE”) (or any of its predecessors, affiliates or other members of its
controlled group) calculated to the nearest completed calendar month. For
purposes of this Plan, Executive is treated as having 32 years and 1 month of
DTE Service.
          g. Compensation. “Compensation” as defined in the ITC Retirement Plan;
provided, however, that for purposes of this Plan, “Compensation” shall be
Executive’s Normal Pay, any bonuses paid to Executive without restrictions, and
compensation related to Executive’s service with DTE, and shall be calculated
without regard to any limitation imposed by Section 401(a)(17) of the Code. For
purposes of compensation related to service with DTE, including all pay from
other sources while placed on a suspension of employment, see Exhibit B. The
foregoing notwithstanding, the Executive’s “Compensation” shall not include any
“Special

 



--------------------------------------------------------------------------------



 



Bonus Amounts” awarded, paid, accrued, vested or deferred at any time after
May 17, 2006 under the ITC Holdings Corp. Executive Group Special Bonus Plan.
          h. Normal Pay. Executive’s annual base salary received from the
Company for a standard forty-hour work week, calculated without regard to any
limitation imposed by Section 401(a)(17) of the Code, including amounts deferred
by Executive under the Company’s qualified and non-qualified savings plans.
“Normal Pay” does not include any bonuses, special pay, or premium for overtime
work.
          i. ITC Retirement Plan. The ITC Retirement Plan is a qualified defined
benefit pension plan sponsored by ITC for its eligible employees.
          j. Service. Executive’s Company Service and DTE Service, collectively.
     3. Eligibility. Executive is the only individual eligible to participate in
this Plan.
     4. Target Percentage of Average Final Compensation. Payments from the Plan
are based upon the “Target Percentage” of Executive’s Average Final Compensation
as calculated below. The Target Percentage is determined by years of Service,
and shall be determined as follows:

      Target Percentage     of Average Final   Service Compensation   Index 60%
  25

Notwithstanding the foregoing, the Target Percentage shall be increased by 0.5%
for each year that the number of years of Executive’s Service is greater than
the Service Index. The Target Percentage is adjusted accordingly if the Service
Index results in fractional years. The final determination of Executive’s Target
Percentage (e.g., 60% plus any increases) of Executive’s Average Final
Compensation shall hereinafter be referred to as the “Final Percentage.”
     5. Payments to Commence only after Termination of Employment. Payments from
the Plan are not payable until Executive terminates employment with the Company
(by death or otherwise). References in this Section and in the following
provisions of the Plan to “terminating employment”, “terminates employment” or
“employment termination” or similar provisions shall mean termination of
employment with the Company, and shall be synonymous with the meaning given to
the term “separation from service” as provided under Section 409A of the Code,
and the rules and regulations promulgated thereunder.
          a. Normal Retirement. Executive shall receive an unreduced Final
Percentage if Executive terminates employment at age 60 or older.
          b. Early Retirement. Executive shall receive a reduced or adjusted
Final Percentage if Executive terminates employment (including due to his death)
at or after age 55 but prior to achieving age 60. The early retirement
adjustment schedule is as follows:

2



--------------------------------------------------------------------------------



 



               
Age At
  Early Retirement   Termination   Adjustment Percentage  
55
    60 %  
56
    68 %  
57
    76 %  
58
    84 %  
59
    92 %  
60 or older
    100 %

Age at termination is calculated to the nearest whole calendar month and the
Early Retirement Adjustment Percentage is determined accordingly.
     6. Payment of Benefit. The retirement benefit provided for under this Plan
shall be paid to the Executive upon the termination of his employment for any
reason in the form of a Guaranteed Term Plus Life Benefit. The Guaranteed Term
Plus Life Benefit payment option provides for a minimum of 15 years of payments
to Executive and, if he lives beyond such 15-year period, the payments shall
continue to be made to him for life. Payments shall be made monthly. If
Executive dies before the end of the 15-year period, payments will continue to
be made to his beneficiary or estate (if no beneficiary election is on file) for
the balance of the 15-year period. At the end of this 15-year period, all
payments cease, the Company will have no further liability to Executive or his
beneficiary or estate, and the Plan shall terminate. In accordance with
Section 409A of the Code, and the rules and regulations promulgated thereunder,
payments hereunder will be delayed and shall commence on the first business day
following the date that is six months after the date of termination of
Executive’s employment (or the Executive’s date of death, if earlier); provided
that in addition to the regular monthly amounts payable under the Plan
commencing at that time, a lump sum amount shall be paid equal to the total of
all payments under this Plan that would otherwise have been payable during the
period of delay required by Code Section 409A.
     7. Benefit Payment Calculation. Monthly payments made from the Plan
pursuant to Section 6 above are determined as follows:
     Step 1. Determine Gross Target Benefit Amount
     The “Gross Target Benefit Amount” is determined by multiplying the Final
Percentage by Executive’s Average Final Compensation.
     Step 2. Determine ITC Retirement Plan Benefit
     Executive will be a participant in the ITC Retirement Plan. At the time
Executive’s benefits are calculated for this Plan, his total benefits under the
ITC Retirement Plan will be determined, including: (i) the value of his cash
balance account as of the calculation date, and (ii) any other annuity benefit
that is payable to Executive thereunder. The total of such benefit amounts will
be converted into an annuity that is equal to the Actuarial Equivalent of the
Guaranteed Term Plus Life Benefit (the “ITC Plan Benefit”).

3



--------------------------------------------------------------------------------



 



     Step 3. DTE Retirement Plan & DTE MSBP Offset
     The Plan benefit shall be reduced by the sum of the benefits provided under
the DTE Retirement Plan and the DTE Management Supplemental Benefit Plan (“DTE
Plans”). Pursuant to that Separation Agreement entered into by and between
Executive and DTE dated November 22, 2002, the aggregate amount of such benefits
is equal to $98,368.44, payable as a life annuity. For purposes of the Plan, the
life annuity amount must be converted to an amount that is equal to the
Actuarial Equivalent of the Guaranteed Term Plus Life Benefit. For purposes of
such calculation, the Actuarial Equivalent shall be determined as of November
2002. This amount is $95,496 (the “DTE Plans Offset”).
     Step 4. Determine Base Annual Target Benefit Amount
     The “Base Annual Target Benefit Amount” is determined by subtracting the
ITC Plan Benefit and the DTE Plans Offset that would be payable at retirement
(without regard to whether Executive elects to defer receipt of the benefit)
from the Gross Target Benefit Amount.
     Step 5. Determine Adjusted Annual Target Benefit Amount
     The “Adjusted Annual Target Benefit Amount” is determined by multiplying
the Base Annual Target Benefit Amount by the Early Retirement Adjustment
Percentage.
     Step 6. Determine Monthly Target Benefit Amount Under the Guaranteed Term
Plus Life Benefit
     The “Monthly Target Benefit Amount” of the Guaranteed Term Plus Life
Benefit is determined by dividing the Adjusted Annual Target Benefit Amount by
12.
     Exhibit A displays examples of the Plan payment calculation procedure as
set forth in this Section 7.
     In the event Executive receives an assessment of Federal Insurance
Contributions Act taxes from the Internal Revenue Service, or of state or local
income taxes, which treats any amount payable to Executive under this Plan as
taxable for such purpose prior to the actual payment of such amount to
Executive, the Company shall pay an amount equal to such taxes to or on behalf
of Executive. Further, in the event Executive receives an assessment of income
taxes from the Internal Revenue Service which treats any amount payable to
Executive under this Plan as includible in his gross income prior to the actual
payment of such amount to Executive due to the failure of this Plan to meet the
requirements of Code Section 409A, and the rules and regulations promulgated
thereunder, the Company shall pay an amount equal to such taxes to or on behalf
of Executive. In either event, such payment will be made within 30 days after
receipt of written notice from Executive of such assessment, which notice
Executive shall timely give to the Company. Thereafter, the Base Annual Target
Benefit Amount (Step 4 above) shall be reduced by an amount equal to all such
payments by the Company and the amounts calculated under Steps 5 and 6 shall be
reduced accordingly, so long as the Board determines that the reduction of such
amount will not result in additional taxes being imposed on Executive under

4



--------------------------------------------------------------------------------



 



Code Section 409A. Notwithstanding the foregoing, in the event the Company
decides to challenge the Internal Revenue Service’s assessment, the Company
shall promptly notify Executive in writing of such decision and the Company
shall have the right to challenge such assessment, on behalf of Executive, at
the Company’s cost and expense.
     Each payment under this Plan shall be reduced by any federal, state or
local taxes, which ITC determines should be withheld from such payment.
     8. Establishment of Grantor Trust. As soon as practicable after the
effective date of this Plan, the Company shall establish a grantor trust (a
“Rabbi Trust”), which is intended to be a grantor trust within the meaning of
subpart E, part I, subchapter J, chapter 1, subtitle A of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), which shall not affect the status
of the Plan as an unfunded arrangement for purposes of Title I of ERISA. Assets
transferred to the Rabbi Trust shall be in cash or other securities in the
discretion of the Company.
     9. Beneficiary Designation. Executive may name any beneficiary to whom
payments under the Plan are to be paid in case of Executive’s death. Each
designation will revoke all prior designations and shall be on a form prescribed
by ITC and will be effective only when filed by Executive with the ITC Human
Resource Department. In the absence of any such designation, payments due shall
be paid to Executive’s estate.
     10. Taxation. The Company makes no representation as to the tax
consequences of the payment option provided under this Plan. Executive is urged
to consult his tax advisor for information and advice.
     All payments under this Plan are intended to be in compliance with
Section 409A of the Code, but in no event shall the Company be responsible for
any tax or penalty owed by Executive or his beneficiary with respect to payments
hereunder. Between the original effective date of this Plan (May 10, 2005) and
the effective date of this amended and restated Plan, this Plan was administered
in good faith compliance under Code Section 409A, taking into account the
statutory language, legislative history and interim guidance issued by the
Internal Revenue Service relating to Code Section 409A.
     11. Non-Secured Promise; Amendments.
          a. Executive has the status of general unsecured creditor of the
Company. This Plan constitutes a promise by the Company to make benefit payments
in the future. The Company intends that this Plan be unfunded for tax purposes
and for purposes of Title I of ERISA. The Company intends that this Plan be
maintained solely for Executive.
          b. Payments as they become due under the Plan shall be paid by the
Company from its general assets; provided, however, that no provision of the
Plan shall preclude the Company from segregating assets which are intended to be
a source for payment of benefits under the Plan in the Company’s sole
discretion, including the Rabbi Trust.
          c. ITC reserves the right to amend, modify, or discontinue this Plan
at any time; provided, however, that no such amendment, modification or
termination shall adversely affect the rights of Executive or his beneficiaries
who are receiving or are immediately eligible to

5



--------------------------------------------------------------------------------



 



receive benefits from this Plan at the time of such amendment, modification, or
termination, without such person’s prior written consent.
          d. In the event of dissolution, merger, consolidation or
reorganization of the Company, the Plan shall terminate as to the Company unless
the Plan is continued by a successor thereto (subject to the consent of the
Chairman of the Board). In the event the Plan is terminated, Executive shall
nevertheless receive payment of his accrued benefit hereunder in accordance with
Code Section 409A, and the rules and regulations promulgated thereunder.
          e. Notwithstanding the foregoing provisions of this Section, no
amendment, modification, or termination of the Plan may be made after the
occurrence of a Change of Ownership (as defined in the Amended and Restated 2003
Stock Purchase and Option Plan for Key Employees of ITC Holdings, Inc. and its
Subsidiaries), that would adversely affect the rights of Executive, who is
receiving or upon termination would thereupon be entitled to receive benefits
under the Plan, without his prior written consent.
     12. Administration; Arbitration.
     The Vice President in charge of ITC Human Resources (or the executive
officer whose responsibilities include the Company’s Human Resources department)
is responsible for the administration of the Plan and for the administration of
benefits payable under the Plan. The Board (or its designated representative)
has the authority to interpret the provisions of the Plan and prescribe any
regulations relating to its administration. The decisions of the Board (or its
designated representative) with respect thereto made prior to the occurrence of
a Change of Ownership shall be conclusive. The Vice President in charge of ITC
Human Resources (or the executive officer whose responsibilities include the
Company’s Human Resources department) shall review the Plan from time to time
and as part of such review is hereby directed to make any recommendations to
amend the Plan he or she in good faith deems necessary for ease of
administration and/or to comply with applicable federal, state and local laws.
     Notwithstanding any provision in this Plan to the contrary, in the event of
any dispute, claim or controversy (hereinafter referred to as a “Grievance”)
between Executive and the Company with respect to the payment of benefits to him
under the Plan, the computation of benefits under the Plan, or any of the terms
or conditions of the Plan, such Grievance shall be resolved by arbitration.
Arbitration shall be the sole exclusive remedy to redress any Grievance. The
arbitration decision shall be final and binding, and a judgment on the
arbitration award may be entered in any court of competent jurisdiction and
enforcement may be had according to its terms. The arbitration shall be
conducted by the American Arbitration Association and expenses of the
arbitrator(s) and the American Arbitration Association shall be borne by the
Company. Neither the Company nor Executive shall be entitled to attorneys’ fees,
expert witness fees, or other expenses expended in the course of such
arbitration or the enforcement of any award rendered thereunder. The place of
the arbitration shall be the offices of the American Arbitration Association in
the Detroit metropolitan area, Michigan. The arbitrator(s) shall not have the
jurisdiction or authority to change any of the provisions of this Plan by
alteration of, addition to, or subtraction from the terms thereof. The
arbitrator(s) sole authority shall be to apply any terms and conditions of this
Plan. Since arbitration is the exclusive remedy with respect to any Grievance,
Executive does not have the right to resort to any federal court, state court,
local

6



--------------------------------------------------------------------------------



 



court, or administrative agency concerning breaches of any terms and provisions
hereunder, and the decision of the arbitrator(s) shall be a complete defense to
any suit, action or proceeding instituted in any federal court, state court,
local court, or administrative agency by Executive or the Company with respect
to any Grievance which can be subject to arbitration as herein set forth. The
arbitration provisions shall, with respect to any Grievance survive the
termination of this Plan.
          13. Non-Alienability and Non-Transferability. The right of Executive,
his spouse or beneficiary to payment of any benefit hereunder shall not be
alienated, assigned, transferred, pledged of encumbered and shall not be subject
to execution, attachment or similar process. No account shall be subject in any
manner to alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution or other levy of any kind, whether voluntary or
involuntary, including, but not limited to any liability which is for alimony or
other payments for the support of a spouse or former spouse, or for any other
relative of Executive. Any attempted assignment, pledge, levy or similar process
shall be null and void without effect.
          IN WITNESS WHEREOF, this restated Plan has been adopted this ___ day
of                     , 2008, effective as set forth above.

             
 
  ITC HOLDINGS CORP.      
 
  By:        
 
           
 
  Title:        
 
           

          CONSENTED TO as of this ___ day of                     , 2008.

         
 
  EXECUTIVE    
 
       
 
 
 
Joseph L. Welch    

7



--------------------------------------------------------------------------------



 



EXHIBIT A
Example 1
Assumptions:

     
Date of Termination:
  July 31, 2013 
Age at Termination:
  65 Years, 0 Months 
Position:
  Chief Executive Officer 
MSBP Average Final Compensation:
  $2,800,000 
Service:
  42 Years, 6 Months 
ITC Retirement Plan Cash Balance Account:
  $200,000
ITC Retirement Plan Annuity Benefit
  $100,000 
DTE Total Retirement Benefit:
  $98,368.44/yr as life annuity 
Payment Option:
  Guaranteed Term Plus Life (Survivor  benefit — monthly payments) 

(Given the above, the target percentage is 69%)

     
Step 1:
  69% x $2,800,000 = $1,932,000
Step 2:
  ($200,000/11.157) + ($100,000*0.9108) = $109,006
Step 3:
  $98,368.44 x .9708 = $95,496
Step 4:
  $1,932,000 – $109,006 – $95,496 = $1,727,498
Step 5:
  $1,727,498 x 1.00 = $1,727,498
Step 6:
  $1,727,498 / 12 = $143,958

Monthly Payments of $143,958 will be made for 15 years, or for the life of the
Executive if greater than 15 years.

 



--------------------------------------------------------------------------------



 



Exhibit B — Historical Compensation Data
The following schedule of weekly compensation for Mr. Welch’s period of
employment at DTE including all pay from other sources while placed on a
suspension of employment. This is to be used for calculation of Average Final
Compensation.

                                                                               
                      Eligible           Number   Comp to Use             Number
  Annual   MSBP   Lump-Sum   Weekly   of Weeks   for Highest     Begin Date  
End Date   of Weeks   Salary   Bonus(1)   Awards   Average   to Use in Avg.  
260 Weeks   RANK Actual History                                                
               
2/12/1990
  2/18/1990     1.00       69,600.00       7,048.00               8,386.46      
1       8,386.46       24  
2/11/1991
  2/17/1991     1.00       73,700.00       8,721.00               10,138.31    
  1       10,138.31       25  
2/10/1992
  2/16/1992     1.00       77,400.00       6,692.00               8,180.46      
1       8,180.46       23  
2/15/1993
  2/21/1993     1.00       89,300.00       5,819.00               7,536.31      
1       7,536.31       22  
2/14/1994
  2/20/1994     1.00       92,900.00       10,502.38               12,288.92    
  1       12,288.92       27  
3/14/1994
  3/20/1994     1.00       92,900.00               5,000.00       6,786.54      
1       6,786.54       18  
2/13/1995
  2/19/1995     1.00       111,000.00       2,774.98               4,909.60    
  1       4,909.60       15  
2/12/1996
  2/18/1996     1.00       118,000.00       8,128.13               10,397.36    
  1       10,397.36       26  
4/7/1997
  4/13/1997     1.00       139,500.00               1,500.00       4,182.69    
  1       4,182.69       13  
4/14/1997
  2/8/1998     43.00       139,500.00                       2,682.69       0    
  0.00       1  
2/9/1998
  2/15/1998     1.00       139,500.00       20,968.21               23,650.90  
    1       23,650.90       31  
2/16/1998
  3/29/1998     6.00       139,500.00                       2,682.69       0    
  0.00       1  
3/30/1998
  4/5/1998     1.00       145,100.00                       2,790.38       1    
  2,790.38       3  
4/6/1998
  4/12/1998     1.00       145,100.00               2,000.00       4,790.38    
  1       4,790.38       14  
4/13/1998
  2/21/1999     45.00       145,100.00                       2,790.38       38  
    106,034.62       3  
2/22/1999
  2/28/1999     1.00       145,100.00       19,873.41               22,663.79  
    1       22,663.79       30  
3/1/1999
  3/28/1999     4.00       145,100.00                       2,790.38       4    
  11,161.54       3  
3/29/1999
  4/4/1999     1.00       147,900.00                       2,844.23       1    
  2,844.23       6  
4/5/1999
  4/11/1999     1.00       147,900.00               3,000.00       5,844.23    
  1       5,844.23       16  
4/12/1999
  10/10/1999     26.00       147,900.00                       2,844.23       26
      73,950.00       6  
10/11/1999
  2/20/2000     19.00       160,000.00                       3,076.92       19  
    58,461.54       8  
2/21/2000
  2/27/2000     1.00       160,000.00       15,628.54               18,705.46  
    1       18,705.46       28  
2/28/2000
  3/26/2000     4.00       160,000.00                       3,076.92       4    
  12,307.69       8  
3/27/2000
  2/25/2001     48.00       171,200.00                       3,292.31       48  
    158,030.77       10  
2/26/2001
  3/4/2001     1.00       171,200.00       17,120.00               20,412.31    
  1       20,412.31       29  
3/5/2001
  3/25/2001     3.00       171,200.00                       3,292.31       3    
  9,876.92       10  
3/26/2001
  7/1/2001     14.00       178,048.00                       3,424.00       14  
    47,936.00       12  
7/2/2001
  2/24/2002     34.00       356,096.00                       6,848.00       34  
    232,832.00       19  
2/25/2002
  3/3/2002     1.00       356,096.00       35,609.60               42,457.60    
  1       42,457.60       32  
3/4/2002
  8/25/2002     25.00       356,096.00                       6,848.00       25  
    171,200.00       19  
8/26/2002
  11/24/2002     13.00       365,096.00                       7,021.08       13
      91,274.00       21  
11/25/2002
  2/23/2003     13.00       350,000.00                       6,730.77       13  
    87,500.00       17  
2/24/2003
  3/2/2003     1.00       350,000.00       146,000.00               152,730.77  
    1       152,730.77       33  
 
                                                                   
 
                                                260     $ 1,430,261.78          
 
                                                                   
 
                                                                               
            Average Final Compensation as of March 1, 2003   $ 286,052.00      
   

 